DETAILED ACTION
	This action is responsive to 05/13/2021.
	Claims 1-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “451” has been used to designate both “bank portion” and “anode” in figs. 4 and 6, while the specification uses reference character “454” to refer to the “bank portion” in [0050]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Objections
Claims 6-7, 11, and 16 objected to because of the following informalities: in line 2 of the aforementioned claims, change “include” to “includes”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. (US Patent 9,634,079 B2), hereinafter Ota.
Regarding claim 18, Ota discloses a light emitting device (see figs. 1-2) comprising a plurality of pixels (display pixels Pe-see fig. 1) arranged on a substrate (substrate 10-see fig. 22) to form a plurality of columns parallel to a first direction and a plurality of rows parallel to a second direction orthogonal to the first direction (see fig. 1, with y-axis taken as first direction and x-axis taken as second direction), wherein each of the plurality of pixels includes a light emitting element (light emitting element 45-see fig. 2 and [col. 7, ll. 52-56]), and a driving circuit configured to drive the light emitting element (see fig. 2 and [col. 7, ll. 43-44], which illustrates a circuit diagram of each display pixel Pe), the driving circuit is formed by a plurality of transistors (see fig. 2), the plurality of transistors form a first group and a second group, each of which includes at least one transistor (see, for example, figs. 23-24, wherein driving transistor Tdr and emission control transistor Tel are herein equated to the claimed first group of transistors, and compensation transistor Tcmp and selection transistor Tsl are herein equated to the claimed second group of transistors), in the plurality of transistors, a transistor of the first group has a source region, a gate region, and a drain region which are arranged along a first group virtual line parallel to the first direction (see figs. 23-24 with description in [col. 25, ll. 52-55]-gate, drain, and source of Tel are arranged in a straight line shape (first group virtual line)), in the plurality of transistors, a transistor of the second group has a source region, a gate region, and a drain region which are arranged along a second group virtual line parallel to the first group virtual line (similarly, as shown in figs. 23-24, drain, source, and gate of Tcmp and Tsl are arranged in a straight line shape (second group virtual line)), and in each of the plurality of pixels, a virtual line parallel to the second direction, which passes through a gate electrode of the transistor of the first group in the plurality of transistors, does not pass through a gate electrode of the transistor of the second group in the plurality of transistors (as shown in, for example, fig. 24, a virtual line drawn through a gate electrode (Gel) of the emission control transistor Tel (herein equated to the claimed gate electrode of the transistor of the first group in the plurality of transistors), will not pass either gate electrode of Tcmp (Gcmp) or gate electrode of Tsl (Gsl)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 16-17, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Ohtsuki (US Pub. 2015/0076326).
Regarding claim 1, Ota discloses a light emitting device (see figs. 1-2) comprising a plurality of pixels (display pixels Pe-see fig. 1) arranged on a substrate (substrate 10-see fig. 22) to form a plurality of columns parallel to a first direction and a plurality of rows parallel to a second direction orthogonal to the first direction (see fig. 1, with y-axis taken as first direction and x-axis taken as second direction), wherein each of the plurality of pixels includes a light emitting element (light emitting element 45-see fig. 2 and [col. 7, ll. 52-56]), and a driving circuit configured to drive the light emitting element (see fig. 2 and [col. 7, ll. 43-44], which illustrates a circuit diagram of each display pixel Pe), the substrate includes a transistor region in which a plurality of transistors that form the driving circuit are arranged (see fig. 22), the plurality of pixels include a first pixel and a second pixel, which are adjacent to each other in the first direction (see, for example, fig. 1, also figs. 23-24, which illustrates display pixels Pe, wherein any two adjacent pixels arranged along the y-direction (extension direction of signal lines 26) are herein equated to the claim first and second pixel).

Ohtsuki is relied upon to teach and a virtual line parallel to the second direction, which passes through the transistor region of the first pixel, passes through the transistor region of the second pixel (see, for example, fig. 4 with description in [0048]-[0050], which illustrates a planar layout of a pixel array, wherein a drain of an amplifier transistor 107, a source of a selection transistor 108, and a drain of a reset transistor 109 share a diffusion region with the drain of the amplifier transistor 107, the source of the selection transistor 108, and the drain of the reset transistor 109 in an adjacent pixel 101 in an upper or lower row (see [0049]), i.e., a virtual line extending along the shared diffusion region (in a row or second direction) is shared by both adjacent pixels 101 (arranged in a column)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Ohtsuki with the invention of Ota such that a virtual line parallel in a row direction passes through adjacent pixels arranged in a column direction (i.e., the adjacent pixels share a common node or diffusion region), as taught by Ohtsuki, in this way, the pixel array is miniaturized. According, it is possible to adapt to a reduction in pixel pitch for increasing the number of pixels (see [0049]).
Regarding claim 2, Ota discloses wherein the plurality of transistors form a first group and a second group, each of which includes at least one transistor (see, for example, figs. 23-24, wherein driving transistor Tdr and emission control transistor Tel are herein equated to the claimed first group of transistors, and compensation transistor Tcmp and selection transistor Tsl are herein equated to the claimed second group of transistors), in the plurality of transistors, a transistor of the first group has a source region, a gate region, and a drain region which are arranged along a first group virtual line parallel to the first direction (see figs. 23-24 with description in [col. 25, ll. 52-55]-gate, drain, and source of Tel are arranged in a straight line shape (first group virtual line)), in the plurality of transistors, a transistor of the second group has a source region, a gate region, and a drain region which are arranged along a second group virtual line parallel to the first group virtual line (similarly, as shown in figs. 23-24, drain, source, and gate of Tcmp and Tsl are arranged in a straight line shape (second group virtual line)), and in each of the plurality of pixels, a virtual line parallel to the second direction, which passes through a gate electrode of the transistor of the first group in the plurality of transistors, does not pass through a gate electrode of the transistor of the second group in the plurality of transistors (as shown in, for example, fig. 24, a virtual line drawn through a gate electrode (Gel) of the emission control transistor (herein equated to the claimed gate electrode of the transistor of the first group), will not pass either gate electrode of Tcmp (Gcmp) or gate electrode of Tsl (Gsl)).
Regarding claim 5, Ota discloses wherein a virtual line parallel to the second direction, which passes through a gate electrode of the transistor of the first group in the plurality of transistors of the first pixel, does not pass through a gate electrode of the transistor of the second group in the plurality of transistors of the second pixel (the first and the second pixels are adjacent to each other in the first direction (y-axis), therefore, it is inherent that a virtual line parallel to the second direction (x-axis) that passes through the gate electrode (Gel) of the emission control transistor is never going to cross the gate electrode (Gcmp) of the compensation transistor or the gate electrode (Gsl) of the selection transistor of the second pixel).
Regarding claim 6, Ota discloses wherein the plurality of transistors includes a first transistor included in the first group (driving transistor Tdr-see fig. 2), and a second transistor included in the second group (selection transistor Tsl-see fig. 2), a gate electrode of the first transistor and a drain region of the second transistor are electrically connected (see fig. 2), and a drain region of the first transistor and an anode of the light emitting element are electrically connected (i.e., drain of Tdr is electrically connected to a positive electrode of the light emitting element 45 via emission control transistor Tel-see fig. 2).
Regarding claim 16, Ota discloses wherein the plurality of pixels further includes a third pixel adjacent to the first pixel in the second direction, and the transistor region of the third pixel is arranged at a position where the transistor region of the first pixel is translated in the second direction (see figs. 2 and 23-24, wherein figs. 23-24 illustrates a unit pixel, and fig. 1 shows a plurality of pixels Pe, wherein every pixel region along each scanning line 22 (second direction) can be deemed as a translation in position of a preceding pixel).
Regarding claim 17, Ota discloses wherein on an orthogonal projection to the substrate, the transistor region is a region occupied by an active region, a source region, a drain region, and a gate electrode of each of the plurality of transistors (see, for example, figs. 22-24).
Regarding claim 20, Ota discloses a display device comprising a light emitting device defined in claim 1, and an active element connected to the light emitting device (see figs. 1-2, also [col. 63, ll. 44-50]).
Regarding claim 21, Ota discloses a photoelectric conversion device comprising an optical unit including a plurality of lenses, an image capturing element configured to receive light that has passed through the optical unit, and a display unit configured to display an image, wherein the display unit is a display unit configured to display an image captured by the image capturing element and includes a light emitting device defined in claim 1 (see, for example, [col. 64, ll. 11-17], which further discloses that the organic electroluminescence device 100 of each embodiment is also suitably used for an electronic view finder (EVF) which is used for an imaging device, such as a video camera or a still camera).
Regarding claim 22, Ota discloses an electronic device comprising a housing provided with a display unit, and a communication unit provided in the housing and configured to communicate with an outside, wherein the display unit includes a light emitting device defined in claim 1 (see, for example, [col. 64, ll. 11-17], wherein it is disclosed that the device 100 could be a head-mounted display device 90, and also [col. 64, ll. 1822], wherein it is further disclosed that the light emitting device can be employed for various electronic apparatuses, such as a mobile phone, a portable information terminal (smart phone), a television, a monitor of a personal computer or the like, and a car navigation apparatus, which all include the ability to communicate with an outside). 
Regarding claim 23, Ota discloses a wearable device comprising a display device configured to display an image, wherein the display device includes a light emitting device defined in claim 1 (a head-mounted display device 90-see fig. 108).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Ohtsuki, and further in view of Miyasaka et al. (US Pub. 2019/0197947), hereinafter Miyasaka.
Regarding claim 3, Ota in view of Ohtsuki does not appear to expressly teach wherein a pitch of the pixels arranged in the first direction in the plurality of pixels is wider than a pitch of the pixels arranged in the second direction in the plurality of pixels.
Miyasaka is relied upon to teach wherein a pitch of the pixels arranged in the first direction in the plurality of pixels is wider than a pitch of the pixels arranged in the second direction in the plurality of pixels (see fig. 6 with description in [0087], which teaches that a pitch at which sub-pixels 58 are disposed in the X direction, i.e., row direction (second direction), is 4 µm, and the pitch at which sub-pixels 58 are disposed in the Y direction, i.e., the column direction, is 12 µm).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Miyasaka with the inventions of Ota and Ohtsuki such that pixels are arranged to have a wider pitch in a column direction, as taught by Miyasaka, which constitutes combining prior art elements according to known methods to yield predictable results (i.e., achieve higher resolution and pixel miniaturization-see [0002]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Ohtsuki, and further in view of Mori et al. (US Patent 9,813,651), hereinafter Mori.
Regarding claim 4, Ota in view of Ohtsuki does not appear to expressly teach wherein a virtual line parallel to the second direction, which passes through the transistor of the first group in the plurality of transistors of the first pixel, passes through the transistor of the second group in the plurality of transistors of the second pixel.
Mori is relied upon to teach wherein a virtual line parallel to the second direction, which passes through the transistor of the first group in the plurality of transistors of the first pixel, passes through the transistor of the second group in the plurality of transistors of the second pixel (see, for example, fig. 3, wherein for each pixel 10, gate, drain and source of transistors 15 and 17 are connected in a straight line, and are equated transistors belong to the first group, while transistor 16 is equated to the second group, wherein, for example, a virtual line in the row direction through the gate electrode 45 of amplifier transistor 15 passes through the reset transistor 16, but does not cross a gate electrode 46 of the reset transistor 16).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Mori with the inventions of Ota and Ohtsuki by providing a pixel layout wherein a virtual line parallel to the second direction, which passes through the transistor of the first group in the plurality of transistors of the first pixel, passes through the transistor of the second group in the plurality of transistors of the second pixel, as taught by Mori, which .
Claims 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Ohtsuki, and further in view of Kimura et al. (US Patent 10,210,813), hereinafter Kimura.
Regarding claim 7, Ota in view of Ohtsuki does not appear to expressly teach wherein the plurality of transistors further includes a third transistor included in the first group, and the third transistor has a drain region electrically connected to a source region of the first transistor and controls one of light emission and non-light emission of the light emitting element.
Kimura is relied upon to teach wherein the plurality of transistors further includes a third transistor included in the first group, and the third transistor has a drain region electrically connected to a source region of the first transistor and controls one of light emission and non-light emission of the light emitting element (see, for example, fig. 3, which illustrates a light emission control transistor Tr3 connected between a power source node a of a power source voltage Vcc and the source node (source electrode) of a driving transistor Tr2 to control light emission/non-light-emission of organic EL element 21 (see [col. 8, ll. 33-40] for description)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kimura with inventions of Ota and Ohtsuki by including a light emission control transistor between a source of the driving transistor and a power supply source, which, 
Regarding claim 9, Kimura is further relied upon to teach wherein a source region of the third transistor of the first pixel and a source region of the third transistor of the second pixel share one diffusion region (as shown in fig. 12, in a column direction, the light emission control transistor Tr3 of the red subpixel 20r (first pixel) and the light emission control transistor of the green subpixel 20g (herein second pixel) share a common node (diffusion region)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kimura with the inventions of Ota and Ohtsuki such that source regions of adjacent emission control transistors in a column direction share a common node (diffusion region), as taught by Kimura, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 11, Kimura is further relied upon to teach wherein the plurality of transistors further includes a fourth transistor included in the first group, and the fourth transistor has a source region electrically connected to the drain region of the first transistor and the anode of the light emitting element and resets the light emitting element (see fig. 3 with description in [col. 8, ll. 40-49], which illustrates a switching transistor Tr4 connected between a current discharging node Vini and drain node (drain electrode) of the driving transistor Tr2 for resetting an positive the anode electrode of the organic EL element 21).
.
Allowable Subject Matter
Claims 8,10, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teaches or suggests the limitations recited in the aforementioned claims.
Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance: The references of record fail to teach or suggest the limitation “and virtual lines parallel to the second direction, which pass through gate electrodes of the plurality of transistors of the third pixel, do not pass through gate electrodes of the plurality of transistors of the first pixel and the second pixel”, recited in independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627